Citation Nr: 0821836	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

2. Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

3. Entitlement to service connection for muscle aches, 
claimed as due to an undiagnosed illness.

4. Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1978 to 
September 1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded this case in October 2006 for further 
evidentiary development.  This development is complete and 
the case has been returned to the Board.


FINDINGS OF FACT

1.  Fatigue was not manifest during service and is not 
related to the appellant's active service; the appellant has 
chronic fatigue of unknown etiology that is not manifest to a 
degree of 10 percent or more.

2.  Headaches were not manifest during active service and are 
not related to the appellant's active service; the appellant 
has headaches of unknown etiology that are not manifest to a 
degree of 10 percent or more.

3.  Muscle aches were not manifest during active service and 
are not related to the appellant's active service; the 
appellant has muscle aches of unknown etiology that are not 
manifest to a degree of 10 percent or more.

4.  Joint pain was not manifest during active service and is 
not related to the appellant's active service; the appellant 
has joint pain of unknown etiology that is not manifest to a 
degree of 10 percent or more.
CONCLUSIONS OF LAW

1.  Chronic fatigue was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38  C.F.R. §§ 3.303, 3.317 (2007).

2.  Headaches were not incurred in or aggravated by service, 
nor are they due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Muscle aches were not incurred in or aggravated by 
service, nor are they due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  Joint pain was not incurred in or aggravated by service, 
nor is it due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice to a claimant must be provided "at the time" that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board observes that, because VA received the claims in 
October 1998, prior to enactment of the VCAA, there is no 
VCAA notice prior to the initial adverse rating decision.  In 
February 2001, VA issued the appellant a VCAA notice.  
However, this notice did not identify the present claims, 
inform the appellant of the information or evidence necessary 
to establish a claim based on a Gulf War service undiagnosed 
illness, inform the appellant to submit pertinent evidence in 
his possession, or inform him of the disability rating and 
effective date elements.  In February 2002, VA issued the 
appellant another VCAA notice letter.  In this letter, VA 
notified the appellant of the information or evidence VA had 
or would obtain on his behalf and that for which the 
appellant was responsible.  VA further notified the appellant 
of the evidence necessary to establish service connection 
generally and that he should submit "the evidence we need as 
soon as possible."  However, VA again neglected to notify 
the appellant of the information or evidence necessary to 
establish a claim based on a Gulf War service undiagnosed 
illness, and to inform him of the disability rating and 
effective date elements.  In May and November 2006, VA 
provided notice of the disability rating and effective date 
elements.

After reviewing the record, the Board finds that the VCAA 
notice is inadequate.  This is error and presumed prejudicial 
to the appellant unless VA can demonstrate otherwise.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this 
case, the Board finds that there is no prejudice to the 
appellant in content and timing errors. As a practical 
matter, the appellant has not been deprived of information 
needed to substantiate his claims and the very purpose of the 
VCAA notice has not been frustrated by the errors here.  In 
the May 2002 Statement of the Case, VA notified the appellant 
of the provisions of 38 C.F.R. § 3.317 relating to 
compensation for certain disabilities due to undiagnosed 
illnesses.  VA received responsive correspondence dated June 
2002 and February 2004, reporting that all his medical 
records were located at Dallas VAMC.  Also, the Board 
observes that VA notified the appellant in February 1997 that 
he should submit medical and non-medical evidence, and VA 
also informed the appellant of the types of medical and non-
medical evidence that would assist in the development of 
claims based on his Persian Gulf service.

Additionally, with respect to the disability rating and 
effective date elements, there is no prejudice to the 
appellant as the claims were readjudicated in December 2007 
after VA sent adequate notice of these elements.  VA sent the 
appellant a Supplemental Statement of the Case dated the 
December 2007 notifying him of the actions taken and evidence 
obtained or received.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA and private 
treatment records have been associated with the claims 
folder.  Additionally, VA provided the appellant several VA 
examinations and the opportunity to appear for a hearing.  
The appellant declined a hearing.  The record reflects 
numerous attempts by VA to procure the service medical 
records; however, the service department has been unable to 
locate those records and the appellant has not identified any 
additional evidence or information which could be obtained by 
VA.  In September 1996, VA informed the appellant that 
service medical records were unavailable and listed 
alternative types of information or evidence that could be 
substituted for the service medical records.  The Board is 
unaware of any such outstanding evidence or information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

II.  Service Connection

Initially, the Board notes the appellant served during the 
Persian Gulf War in Southwest Asia Area of Operations.  He 
did not engaged in combat and he does not assert that his 
claimed problems are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by September 30, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

In October 1998, the appellant requested service connection 
for fatigue, headaches, muscle aches, and joint pain due to 
an undiagnosed illness as a result of his service in the Gulf 
War.

A review of the record reflects that the appellant served on 
active duty from November 1978 to September 1992, and in 
Southwest Asia from December 1990 to July 1991.  On his 
original compensation claim, VA Form 21-526, received 
September 1993, the appellant sought compensation for back 
problems, numbness of the left leg, gout, and hypertension.  
Except for back problems, he reported the onset of his 
problems was during Persian Gulf service.  Subsequently in 
September 1993, VA received a written statement from the 
appellant, wherein he amended his claim to included fatigue, 
headaches, muscles aches and joint pain.  He did not identify 
dates of onset or treatment.

On general VA examination in May 1997, the appellant 
complained of back pain with radiating numbness to the left 
leg, gout, and hypertension.  He also complained of 
headaches, fatigue, muscle ache, and joint pain.  He reported 
the onset after service in the Persian Gulf.  He described 
headaches of various types, occiput, vertex, and frontal.  He 
reported that headaches occur 2 to 3 times a week and last 
most of the day, but are not incapacitating and respond to 
Excedrin.  The impression was headaches that are muscular 
skeletal type, generalized arthralgias, myalgias of unknown 
etiology, and chronic fatigue of unknown etiology.

On VA joint examination in May 1997, the appellant complained 
of back pain radiating to the left leg.  By history, he 
injured his back in service, either in 1985 or 1986.  The 
diagnosis was chronic lumbar strain syndrome with associated 
left leg numbness.

On VA general examination in September 1997, the appellant 
reported that all his problems began with the Persian Gulf 
War and also possibly in Korea before that.  The appellant 
reported stomach problems, headaches, myalgia and arthralgia, 
and fatigue.  The examiner indicated that "This man is a 
poor historian and very difficult to get a history out of 
because he just doesn't seem to elaborate on his problem."  
The appellant complained of fatigue, memory problems, 
insomnia and irritability.  The appellant reported onset of 
headaches "just after he got back from the Persian Gulf 
War."  Headaches occur every 2 weeks and last 2 to 3 days if 
he does not take rest and medicine.  Excedrin provides some 
benefit.  The appellant's complaints of joint and muscles 
pain were characterized by the examiner as having "earmarks 
of some type of fibromyalgia."  The appellant denied febrile 
episodes of fatigue.  The examiner stated that there was 
nothing to suggest a true "chronic fatigue disease."  The 
diagnoses included headaches suggestive of a vascular type 
and not due to nervous tension, myalgias and arthralgias 
which the examiner said "I would call it a fribromyalgia due 
to some undiagnosed disease," and chronic fatigue which the 
examiner called intermittent and may be due to an undiagnosed 
illness.

On VA joint examination in September 1997, the appellant 
complained of muscle aches and joint pain and left thigh 
condition.  By history, he injured his back in 1986 and again 
in 1991 with subsequent low back pain.  The diagnoses were 
mild lumbar strain syndrome with significant 
psychophysiologic overlay, gout by history, and numbness of 
left leg.  The examiner stated that he had no reason to 
believe numbness of the left leg was due to an undiagnosed 
illness.  During VA psychiatric examination in September 
1997, the appellant reported medical problems during Persian 
Gulf service involving his back, leg numbness, and diarrhea.

In March 1999, a VA joint examination was conducted.  The 
appellant complained of low back pain radiating to the left 
leg, pain in the ankles he described as shin splints, and 
discomfort in the elbows.  The appellant did not complain of 
generalized widespread pains.  Physical examination was 
performed.  The impression was "no clinical evidence of 
fibromyalgia based on the American College of Rheumatology 
1990 criteria," degenerative disc disease of the lumbar 
spine with S1 neuropathy on the left, contracture of the 
elbow, etiology unknown, and gout currently controlled.  X-
ray of the elbows showed bulky olecranon osteophytes 
bilaterally.  X-ray of the ankles showed deformity of the 
left due to old trauma.  X-ray of the lumbar spine showed 
disc space narrowing at L4-5.

On VA examination in March 1999 for chronic fatigue, the 
appellant complained of old dental problems, chronic back 
pain, stomach problems, headaches, gout, and chronic fatigue.  
The appellant reported headaches every other day lasting "a 
day or so" which were described as tension-type headaches, 
bilateral, with no pulsation or throbbing.  Headaches respond 
to Aspirin.  Regarding fatigue, the appellant reported 
feeling depressed and having sleep difficulty.  The examiner 
indicated that the appellant did not have true chronic 
fatigue syndrome, but that he was tired and "I think this is 
largely due to depression."  The appellant also reported 
chronic muscle and joint aches, no fever.  The impression 
included tension headaches, etiology unknown, and chronic 
fatigue due to not sleeping due to depression.  On subsequent 
VA psychiatric evaluation, mental status was normal with out 
clinical findings for depression.

In July 1999, VA received private medical records.  Medical 
records dated August 1994, September 1998, and February 1999 
reflect treatment for sciatica secondary to intervertebral 
disc bulging, ulcer disease with anemia, and hypertension.  
Medical records dated February 1998 reflect, by history, left 
ankle fracture in 1978 with x-ray findings for degenerative 
changes.  A September 1998 note reflects that the appellant 
was treated from hypertension with mild headache.

VA treatment records reflect numerous visits for low back 
pain with radiation into the left lower extremity.  In 
November 1999, the appellant also reported pain in the upper 
back, shoulders, and knees; the assessment was chronic pain 
and multiple arthralgias.  The appellant further reported his 
calves feeling tight since he returned from Desert Storm. 

On VA examination in June 2000, the impression was chronic 
lumbar pain and left sciatica secondary to injury in service.  
An MRI dated July 2000 revealed multilevel disc bulges 
"which documents basis for veteran's symptoms."

On Gulf War VA examination dated July 2002, the appellant 
reported "occasional" frontal headaches.  The appellant 
complained of excessive fatigue, estimating his vitality at 
50 percent of normal.  He was noted to awaken in the night 
from back and shoulder pain.  The examiner commented that 
"This patient has these various problems, as outlined, but 
his just general degree of vitality is the most striking 
thing here and probably underscores chronic fatigue syndrome, 
more likely than not a consequence of Gulf War Syndrome."

On VA joint examination in July 2002, the appellant reported 
back, shoulder, elbow, and ankle complaints.  The impression 
was degenerative arthritis and degenerative disc disease of 
the lumbar spine, chronic bilateral ankle sprains, chronic 
knee pain, minimal symptoms, chronic asymptomatic olecron 
bursitis, and chronic shoulder pain of moderate disability.

Private medical records dated January to April 2003 reflect 
complaints and management of lumbar, thoracic, and cervical 
pain.  An April 2003 note indicated the presence of 
cervicogenic headaches.  An MRE showed thoracic cord 
flattening due to disc bulge and spondylosis.

VA treatment records dated 2003 and 2004 reflect continued 
care and management of back pain.

On VA examination in July 2004, the appellant was re-
evaluated for back strain and gout.  By history, he had a 
long history gout affecting the left foot and ankle.  The 
impression was chronic low back pain with spinal stenosis and 
impingement of the left S1 nerve root on MRI, and gouty 
arthritis affecting only the left ankle and left great toe.

In June 2007, a comprehensive VA examination was conducted.  
The claims folders were reviewed.  The appellant reported 
that became sick in the Persian Gulf with flu-like symptoms 
and a toothache.  He was exposed to sand, human waste, 
burning trash, feces, and had all inoculations.  He reported 
onset of sleep difficulty while in Iraq, worsening when he 
returned the U.S. and that he then started noticing sweating, 
loose stools, nausea, vomiting, and headaches beginning in 
1991.  He reported onset of body aches and fatigue in 1992.  
The appellant stated that body aches occur daily and 
primarily in the left calf, left thigh, left biceps, and left 
triceps.  Fatigue reportedly occurred every day, but was not 
constant and did not last 24 hours or longer after exercise.  
The appellant indicated that he does pool exercises every 
day.  The appellant also indicated that he averages 4 to 5 
hours a sleep at night, wakes up fatigued, and takes a nap 
each day.  He denied incapacitating episodes or the need for 
best rest.  Headaches reportedly occur daily, but are not 
constant, lasting 2 to 3 hours.  He denied associated 
symptoms, such as, blurred vision, nausea, vomiting, 
weakness, sensitivity to light, smell, or sound.  Physical 
examination showed no deformity, swelling, tenderness, 
weakness, fatigue or incoordination of the back, ankles, 
knees, shoulders, or left knees.  Gait was normal.  There was 
no muscle atrophy or muscle spasm present or trigger points 
to any muscle or joint.  Ankle, knee, and left wrist motion 
is without pain.  Mild pain on active motion was noted in the 
back and left shoulder.  Straight leg raising was positive.  
The diagnoses included gout, hypertension, lumbar spine 
radiculopathy, chronic headaches, and muscle aches, joint 
pains, sleep disturbance, and fatigue.  The examiner 
commented that it was difficult to confirm the etiology of 
fatigue, headaches, muscle aches, joint pain, and sleep 
disturbance.

Analysis

The Board acknowledged that service medical records are 
missing.  Under the circumstances, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where records 
are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Additionally, the Board acknowledges that the appellant is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1995).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).
As the appellant reports the onset of chronic fatigue, 
headaches, muscle aches, and joint pain after active service, 
coupled with the absence of any evidence or information 
showing these condition during active service or aggravation, 
the Board finds that service connection on a direct basis is 
not warranted.  38 C.F.R. § 3.303.  The Board will proceed to 
address the claims under 38 C.F.R. § 3.317 based on the 
appellant's assertion that chronic fatigue, headaches, muscle 
aches, and joint pain are due to an undiagnosed illness from 
Gulf War service.

Chronic Fatigue

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against service 
connection for chronic fatigue as the symptoms are not 
manifest to a degree of 10 percent or more.  See 38 C.F.R. 
§ 3.317.

The Board observes that the first documented complaints of 
chronic fatigue are more than 2 years after service discharge 
on the appellant's claim for compensation in September 1993.  
At that time, the appellant provided no description of his 
fatigue, date of onset, or dates of treatment.  The post 
service medical records are essentially silent for complaints 
or treatment for fatigue.

Several VA examinations reflect diagnoses for chronic fatigue 
based on the appellant's history and reported symptoms.  On 
VA general examination in May 1997, the appellant reported 
fatigue, forgetfulness, irritability, and insomnia; chronic 
fatigue of unknown etiology was assessed.  Again the 
appellant reported chronic fatigue on VA general examination 
in September 1997, but he denied febrile episodes and 
indicated he received benefit from rest; the examiner 
indicated that there was nothing to suggest a true chronic 
fatigue disease.  Chronic fatigue possibly due to an 
undiagnosed illness was diagnosed.  The examiner noted that 
the appellant was a poor history unwilling or unable to 
elaborate on his problems.  Later, on VA examination in March 
1999, the appellant discussed his fatigue as feeling 
depressed and involving sleep difficulty.  The appellant 
reported on VA examination in July 2002 that he had excessive 
fatigue, estimating his vitality at 50 percent of normal and 
he was assessed with chronic fatigue syndrome, more likely 
than not a consequence of Gulf War Syndrome.  The appellant 
reported feeling fatigued on VA examination in June 2007; he 
indicated that he averages only 4 to 5 hours of sleep each 
night, wakes fatigued, and takes a nap each day.  He denied 
incapacitating episodes or the need for bed rest.  The 
diagnosis was chronic fatigue.  The examiner stated that it 
was difficult to determine the etiology, and none was 
provided.

While the evidence shows that the appellant has been 
diagnosed with chronic fatigue per his own statements, the 
evidence further shows that his fatigue does not result in 
periods of incapacitation, require his use of continuous 
medication, or require any medical care or management.  
Therefore, the Board finds that his symptoms of fatigue are 
not manifest to a degree of 10 percent or more.  38 C.F.R. 
§ 3.317.  Accordingly, the claim is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Headaches

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for headaches due to an undiagnosed illness as the symptoms 
are not manifest to a degree of 10 percent or more.  See 
38 C.F.R. § 3.317.

A review of the record discloses no documented headache 
complaints prior to the appellant's claim for headaches in 
September 1993.  Headaches are reported and diagnosed on 
various VA examinations since May 1997.  The etiology is 
unknown.  The frequency and duration of headaches, as 
reported by the appellant, has varied with each examination.

On VA examination in May 1997, he described headaches 
occurring 2 to 3 times a week that last most the day; he 
denied incapacitating episodes and reported that they respond 
to Excedrin.  Four months later, on VA examination in 
September 1997, the appellant reported onset of headache just 
after returning from the Persian Gulf War that occur every 2 
weeks and last 2-3 days if he does not rest and take 
Excedrin.  On VA examination in March 1999, the appellant 
described tension-type headaches occurring every other day 
and lasting "a day or so," which respond to Aspirin.  On VA 
examination in July 2002, the appellant reported having 
"occasional" headaches.  On VA examination in June 2007, 
the appellant reported daily headaches, not constant, lasting 
2 to 3 hours.

Between May 1997 and June 2007, the frequency of the 
appellant's headaches ranged from occasional to daily, and 
the duration ranged from a few hours to a few days depending 
on the examination.  The appellant is competent to report the 
frequency and duration of his headaches.  However, the Board 
finds that the appellant is not a credible historian and 
therefore, his statements have diminished probative value.  
The appellant is not credible because his recollections have 
varied throughout the course of this appeal.  The appellant 
was initially very vague about the date of onset, except 
reporting onset after service during his VA examination in 
May 1997.  Later, on VA examination in September 1997, the 
appellant reports that his condition possibly started during 
active service in Korea, but then stated his condition began 
in 1991 during his June 2007 VA examination.  The Board notes 
that the September 1997 VA examiner commented that the 
appellant was a poor historian and made it difficult to 
obtain a history.

While the evidence shows that the appellant has been 
diagnosed with chronic headaches per his own statements, the 
evidence further shows that his headaches are not 
prostrating, in other words not manifest to a degree of 10 
percent or more.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Although hypertension with mild headache was noted during 
private treatment in September 1998 and cervicogenic headache 
was noted in April 2003, the evidence of record reflects no 
medical care or management for chronic headaches, or that he 
has been prescribed medication for headache relief.  The 
appellant reports self-management of headache without any 
incapacitating episodes.  Additionally, the appellant has not 
reported any impact on his work or daily living.  Therefore, 
the Board finds that his headache symptoms are not manifest 
to a degree of 10 percent or more.  38 C.F.R. § 3.317.  
Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Muscle Aches and Joint Pain

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for muscle aches and joint pain due to an undiagnosed illness 
as the symptoms are not manifest to a degree of 10 percent or 
more.  See 38 C.F.R. § 3.317.

On VA examinations dated from May 1997 to June 2007, the 
appellant has been consistently diagnosed with generalized 
arthraligias and myalgias, or muscle aches and joint pain, of 
unknown etiology.  The appellant is competent to report his 
symptoms of muscle ache and joint pain.  See Layno, supra.  
While the record shows that he has diagnosed disabilities 
involving the spine, left foot and ankle, and left elbow, the 
appellant reports aches and pains involving muscles and 
joints apart from these and the etiology of these symptoms is 
unknown.  Specifically, on VA examination dated June 2007, he 
reported body aches daily, primarily in the left calf, left 
thigh, left biceps, and left triceps.  However, physical 
examination showed no objective indications of disability.  
There was no deformity, swelling, tenderness, weakness, 
fatigue or incoordination.  Gait was normal.  There was no 
muscle atrophy or spasms or trigger points.  There were 
complaints of pain on joint motion.

Report of VA examination dated September 1997 reflects the 
opinion that the appellant had a fibromyalgia due to some 
undiagnosed disease, whereas, on VA joint examination dated 
March 1999, the impression was that there was no fibromyalgia 
based on the applicable rheumatology criteria.  Ultimately, 
on VA examination dated June 2007, the examiner diagnosed 
muscle aches and joint pain of unknown etiology; the examiner 
stated simply that it was difficult to confirm the etiology.  
The Board finds that the March 1999 VA opinion is more 
probative since a basis for the opinion is provided, coupled 
with the absence of findings for fibromyalgia on subsequent 
VA examinations or in the other treatment notes of record.  
As such, the Board finds that fibromyalgia is not shown.

On review, the evidence of record shows that the appellant 
has muscle aches and joint pain that cannot be attributed to 
any known clinical diagnoses.  He is competent to report his 
symptoms.  Notwithstanding, the evidence of record does not 
establish the presence of muscle ache and joint pain symptoms 
manifest to a degree of 10 percent or more through objective 
indications, to include signs and non-medical indicators that 
are capable of independent verification.  The evidence of 
record shows that the appellant's symptoms of muscle aches 
and joint pain do not produce any significant functional 
loss.  Accordingly, the claim is denied.


ORDER

Service connection for chronic fatigue is denied.

Service connection for headaches is denied.

Service connection for muscle aches is denied.

Service connection for joint pain is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


